Citation Nr: 1218649	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-25 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel




INTRODUCTION

The Veteran served on active duty in the military from December 1974 to July 1976.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified at a hearing at the RO in May 2011, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  

Historically, in a September 2001 rating decision, the RO denied service-connection for a chronic acquired psychiatric disability, which the Veteran had initially claimed as "psychological problems."  The Veteran did not initiate an appeal of that determination, nor did he submit any additional evidence within a year of that decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  As such, the decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  A subsequent RO decision in February 2005 found no new and material evidence to reopen the previously denied claim; this decision also went unappealed and also became final and binding on the record.  Id.  Notably, the medical records at the time of the last final decision in February 2005 diagnosed Axis I acquired psychiatric disabilities of major depressive disorder and intermittent explosive disorder, but were unremarkable for PTSD.  Consequently, the Board cannot presently recharacterize the PTSD claim to include other psychiatric disorders to the extent these were previously claimed and diagnosed, i.e., major depressive disorder and intermittent explosive disorder.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


FINDING OF FACT

The Veteran's claimed in-service stressor is not credible and has not been corroborated; the evidence of record fails to relate PTSD to an in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Prior to initial adjudication of the Veteran's claim, a letter dated in March 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, 16 Vet. App. at 187.  The letter also complied with Dingess.  All required notice was provided prior to the initial decision on the claim in August 2007, so in the preferred sequence, without timing or content defects.  Pelegrini, 18 Vet. App. at 112.  He has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claim.  As the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

As for the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran also submitted additional SPRs, Social Security Administration (SSA) disability records, hearing testimony and written statements in support of his claim.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

The Veteran was provided an opportunity to set forth his contentions during the hearing before a Travel Board hearing in May 2011 before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

During the May 2011 hearing the undersigned identified the issue on appeal as for service connection for PTSD.  Information was solicited regarding the nature and etiology of the claimed PTSD disability, particularly the details of the traumatic stressors alleged by the Veteran.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted, aside from the SSA records that the Veteran submitted soon thereafter.  

At the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider the evidence not already on file.  See 38 C.F.R. §§ 20.800, 20.1304(a) (2011).  The undersigned also held the record open for 60 additional days after the hearing; nearly within that time period, the Veteran submitted copies of his Social Security Administration (SSA) disability records.  Although the Veteran did not also waive RO consideration of these SSA records, a remand for RO consideration of these records in an SSOC would serve no purpose.  The Board's review of these records shows that they are not relevant to his PTSD claim, since the records are unremarkable for treatment or diagnoses of PTSD.  Indeed, the SSA records only concerns other Axis I acquired psychiatric disabilities (e.g., major depressive disorder and intermittent explosive disorder), which as mentioned, unappealed September 2001 and February 2005 RO decisions already denied in a broader claim for a chronic acquired psychiatric disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

The Veteran was also provided a VA examination in April 2007, which diagnosed a current disability of PTSD, but the examiner did not comment on the etiology of the PTSD.  However, the Board does not find it necessary to remand for a VA examination and medical nexus opinion under McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, as will be discussed in greater detail below, the Veteran's claimed in-service stressors have not been verified, and his alleged stressors do not indicate a fear of hostile military or terrorist activity.  Consequently, there is no reasonable possibility of substantiating this claim.  As such, a VA medical opinion is not warranted.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in- service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective July 13, 2010, VA has amended its rules for adjudicating disability compensation claim for PTSD in 38 C.F.R. § 3.304(f)(3) to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010) (codified in 38 C.F.R. § 3.304(f)(3) (2011)).

The current, liberalized version of §3.304(f)(3) states that when the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity," the following shall be demonstrated to establish service connection for PTSD:  1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (2011).

This recent regulatory change has eliminated the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

There is no indication of in-service incurrence of PTSD or for that matter, a traumatic stressor in circumstances of hostile military or terrorist activity.  A review of his service treatment records shows no complaints, treatment or diagnoses of PTSD.  

Following repeated performance problems, he was provided an in-service psychiatric evaluation in June 1976, in which a clinical psychologist and a clinical psychiatrist found he had no contemporaneous psychiatric disability.  Rather, these clinicians recommended an administrative discharge due to the Veteran's negative attitude towards the Air Force and his supervisors, and his expected work performance problems in the future.  

Other service personnel records note that further attempts to rehabilitate him during service were not considered feasible.  He was discharged as a "marginal performer" with "a lack of interest in the military," with "no interest or motivation in remaining in the Air Force."  Tellingly, at his July 1976 separation examination, he denied "nervous trouble of any sort" without any psychiatric diagnoses.  Clinical evaluation at his separation examination showed a "normal" psychiatric condition.

At the outset, there is no objective evidence or contention that the Veteran engaged in combat with the enemy.  Although he served coincident with a portion of the Vietnam War, his service was limited to Warren Air Force Base (AFB) in Wyoming.  See 38 C.F.R. § 3.304(f)(2).  

Indeed, the Veteran's primary claimed stressor involves an incident on the grounds of that base, in which he failed to save the life of a noncommissioned officer who was on the ground, unable to breathe and choking on his own vomit.  The Veteran was serving as a military policeman, and attempted to give the man CPR for "at least a good five minutes," in the process continually swallowing the other's vomit, but he later learned the man died.  Hearing Transcript (T.) at 7, 9.  Concerning this, there are no service personnel records that corroborate his account of attempting to save a man's life through CPR.  

At his April 2007 VA examination, he also notes that he was involved in an altercation that resulted in the death of another man, although it is unclear whether or not this involves the same incident as above.  

In his personal hearing testimony, the Veteran was unable to identify when the date of the failed rescue attempt occurred, but indicated it was near the end of service, and proximate to being arrested for speeding on base.  T. at 11-13.  

In that regard, a service personnel record dated in June 1976 documents that he was reprimanded for speeding on base.  He asserts that a base Colonel was vindictive towards him and was responsible for forcing the Veteran out of the service early, for speeding on base and being a "marginal performer."  He vehemently disputes these charges as erroneous.  See May 2011 statement.  It appears that the Veteran believes his harassment by this Colonel is tantamount to another traumatic stressor.  

Notably, the RO issued a July 2007 memo that made a formal finding to the effect that his alleged stressors lack sufficient detail required to corroborate them through the U.S. Army and Joint Services Records Research Center (JSRRC) and/or allow meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  

None of the Veteran's alleged stressors rise to the level of fear of hostile military or terrorist activity.  Indeed, there is no indication that the Veteran was afraid for his life or that there was any evidence whatsoever that the failed rescue attempt occurred during a hostile military or terrorist activity.  As such, the Board finds that the provisions of 38 C.F.R. § 3.304(f)(1), (2), (3), (4), and (5) are not applicable in this case.  The Veteran has not alleged, nor does the record indicate, that PTSD was diagnosed in service, that the Veteran participated in combat, that his stressors are related to fear of hostile military activity or terrorist activity, that he was a prisoner of war, or that his claim is based on in-service personal assault.  See 38 C.F.R. § 3.304(f) (2011).

The Board acknowledges the Veteran's recent VA treatment records and April 2007 VA examination report show he has been diagnosed with and treated for PTSD.  Importantly, some of these diagnoses are compliant with DSM-IV standards and were made by VA clinical psychiatrists.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  

Certainly, the Board recognizes his current diagnosis of PTSD.  More importantly, though, his PTSD stressors remain unconfirmed.  VA treating physicians and the April 2007 examiner failed to specifically attribute his current PTSD to a credible stressor, because there are none.  His alleged in-service traumatic stressors are simply not credible.  

First, the stressors have generally been alleged in a vague and inconsistent manner.  In that regard, he reported to his April 2007 examiner a story of a physical altercation that does not fit with any of the other reports of his stressors at his personal hearing and in other personal statements.  Second, the service treatment records provide findings that contradict his argument that he suffered stressful events during service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  For instance, he denied any "nervous troubles" at his July 1976 separation examination.  Also, a June 1976 in-service psychiatric evaluation, by a clinical psychologist and a clinical psychiatrist, specifically found no diagnosable psychiatric disorder and instead recommended administrative discharge due to a negative attitude.  Third, the service personnel records provide findings inconsistent with his lay statements.  Whereas he argues that he was unfairly and prematurely discharged by a vindictive Colonel at his Air Force base, the service personnel records show that the Veteran engaged in numerous incidents of misconduct, including repeatedly speeding, missing appointments, habitual tardiness and improperly carrying out his security patrol duties.  Lastly, it is also noteworthy that he made no reference to having PTSD or traumatic in-service experiences when he filed his initial claim for a chronic acquired psychiatric disorder in December 2000 or when he petitioned to reopen the claim in August 2004.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

As is discussed above, the Veteran's alleged in-service stressor allegations are not credible or corroborated.  Therefore, he fails to establish a preliminary element of PTSD under §3.304(f).  Further, the Veteran's lay statements are not competent for the purpose of etiologically linking his current PTSD to service.  The determination of etiology of PTSD must be made by a mental health professional and requires medical expertise that the Veteran fails to possess.  Nonetheless, the Board acknowledges that he is competent to have experienced psychiatric symptomatology; e.g., re-experiencing trauma, nightmares, flashbacks, etc.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Even so, as detailed above, he cannot credibly assert that his PTSD symptoms date back to an in-service stressor, since the Board has already found he has no credible in-service stressors.  Therefore, his lay statements in this regard are not probative.  38 C.F.R. § 3.30f(f)(1).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

ORDER

The claim for service connection for PTSD is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


